          Case 2:20-cv-00202-ESW Document 22 Filed 07/20/20 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Linda Sisto, et al.,                              No. CV-20-00202-PHX-ESW
10                  Plaintiffs,                        ORDER
11   v.
12   United States of America,
13                  Defendant.
14
15
16            This is a medical negligence action brought pursuant to the Federal Tort Claims

17   Act (“FTCA”). (Doc. 1). It arises from the death of San Carlos Apache tribal member,
18   Tyrone Sisto, following treatment at a hospital operated by the San Carlos Apache

19   Healthcare Corporation, Inc. (“SCAHC”). Mr. Sisto’s mother and children (“Plaintiffs”)

20   allege that the attending emergency room physician, Dr. Rickey Gross, provided
21   negligent care that resulted in Mr. Sisto’s death. Plaintiffs sue the United States of
22   America (the “Government”), asserting that Dr. Gross was acting within the course and

23   scope of his employment with the SCAHC and the Government. (Id. at 3, ¶¶ 8, 9).

24   Pending before the Court is the Government’s “Motion to Dismiss for Lack of Subject

25   Matter Jurisdiction” (Doc. 17). For the reasons explained herein, the Motion (Doc. 17)

26   will be granted.
27                                    I. LEGAL STANDARDS
28            “Federal Rule of Civil Procedure 12(b)(1) allows litigants to seek the dismissal of
      Case 2:20-cv-00202-ESW Document 22 Filed 07/20/20 Page 2 of 7



 1   an action from federal court for lack of subject matter jurisdiction.” Tosco Corp. v.
 2   Cmtys. for a Better Env’t, 236 F.3d 495, 499 (9th Cir. 2001), abrogated on other grounds
 3   by Hertz Corp. v. Friend, 559 U.S. 77 (2010). A “[p]laintiff’s factual allegations in the
 4   complaint . . . will bear closer scrutiny in resolving a 12(b)(1) motion than in resolving a
 5   12(b)(6) motion for failure to state a claim.” Grand Lodge of Fraternal Order of Police
 6   v. Ashcroft, 185 F.Supp.2d 9, 13-14 (D.D.C. 2001) (internal quotation marks and citation
 7   omitted). “When subject matter jurisdiction is challenged under Federal Rule of
 8   Procedure 12(b)(1), the plaintiff has the burden of proving jurisdiction in order to survive
 9   the motion.” Tosco Corp., 236 F.3d at 499.
10          Because federal courts are courts of limited jurisdiction, a case presumably lies
11   outside the jurisdiction of the federal courts unless proven otherwise.       Kokkonen v.
12   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). As subject matter jurisdiction
13   involves a court’s power to hear a case, it can never be forfeited or waived. United States
14   v. Cotton, 535 U.S. 625, 630 (2002). Pursuant to the doctrine of sovereign immunity, “it
15   is axiomatic that the United States may not be sued without its consent and the existence
16   of consent is a prerequisite for jurisdiction.” United States v. Mitchell, 463 U.S. 206, 212
17   (1983). Courts strictly construe waivers of sovereign immunity. See Tucson Airport
18   Auth. v. Gen. Dynamics Corp., 136 F.3d 641, 644 (9th Cir. 1998).
19          Under the FTCA, the United States can be held liable for “personal injury or death
20   caused by the negligent or wrongful act or omission of any employee of the Government
21   while acting within the scope of his office or employment, under circumstances where the
22   United States, if a private person, would be liable to the claimant in accordance with the
23   law of the place where the act or omission occurred.” 28 U.S.C. § 1346(b)(1). “The
24   [FTCA] is a limited waiver of sovereign immunity, making the Federal Government
25   liable to the same extent as a private party for certain torts of federal employees acting
26   within the scope of their employment.” United States v. Orleans, 425 U.S. 807, 813
27   (1976). Although “employees” of the government include officers and employees of
28   federal agencies, “independent contractors” are not “employees.”             28 U.S.C. §


                                                -2-
      Case 2:20-cv-00202-ESW Document 22 Filed 07/20/20 Page 3 of 7



 1
     2671. Therefore, the FTCA does not authorize suits based on the acts of independent
 2
     contractors or their employees. Orleans, 425 U.S. at 814.
 3
            “[T]he critical test for distinguishing an agent from a contractor is the existence of
 4
     federal authority to control and supervise the ‘detailed physical performance’ and ‘day to
 5
     day operations’ of the contractor, and not whether the agency must comply with federal
 6
     standards and regulations.” Carrillo v. United States, 5 F.3d 1302, 1304 (9th Cir. 1993).
 7
     “The circuit courts are unanimous in holding that a contract physician is not an employee
 8
     of the government under the FTCA.” Id.
 9
                                         II. DISCUSSION
10
            A. Dr. Gross is an Independent Contractor for Purposes of the FTCA
11
            It is undisputed that the SCAHC is a tribally operated entity under Title I of the
12
     Indian Self-Determination and Education Assistance Act and subject to a self-
13
     determination compact with the Indian Health Service, an agency within the United
14
     States Department of Health and Human Services. (Doc. 17 at 2, ¶ 8; Doc. 20 at 3). The
15
     parties agree that this means that the SCAHC is part of the United States Public Health
16
     Service for purposes of the FTCA. (Id.). The parties dispute whether Dr. Gross is a
17
     federal employee or an independent contractor with respect to the care he provided at the
18
     SCAHC emergency department.
19
            In 2016, SCAHC entered into an Emergency Department Services Agreement
20
     (the “Agreement”) with Tribal EM, PLLC (“T-EM”). (Doc. 17-1). The Agreement
21
     states that SCAHC determined that it “required the services of a qualified person or entity
22
     to provide certain professional and administrative services” related to the operation of its
23
     emergency department and that SCAHC
24               has determined that it should retain T-EM to provide the
25               Services under the terms and conditions of this Agreement
                 through physicians (each, a “T-EM Provider” and,
26               collectively, the “T-EM Providers”) . . . . each of whom is
                 licensed and/or certified, as applicable, to provide
27
                 professional medical services in one of the fifty States of the
28               United States of America (the “State”), experienced in the


                                                 -3-
      Case 2:20-cv-00202-ESW Document 22 Filed 07/20/20 Page 4 of 7



 1                  specialized field of emergency medicine (the “Specialty”),
 2                  members in good standing of SCAH’s medical staff (the
                    “Medical Staff”), and employed or otherwise engaged by or
 3                  under contract with T-EM from time to time to provide the
                    Services (as defined below) under this Agreement . . . .
 4
     (Id. at 1, ¶¶ B, D).    The Agreement requires T-EM to “employ, contract with, or
 5
     otherwise engage T-EM Providers to provide the Services under this Agreement.” (Id. at
 6
     6, ¶ 2.5(a)). The Agreement further provides that T-EM
 7
                    is and shall at all times be an independent contractor with
 8                  respect to SCAHC in the performance of its obligations under
                    this Agreement.       Nothing in this Agreement shall be
 9
                    construed to create an employer/employee, joint venture,
10                  lease, or landlord/tenant relationship between SCAHC and T-
                    EM, any T-EM Provider, or any T-EM Agent. T-EM shall
11                  not, and shall ensure that each T-EM Provider and T-EM
12                  Agent does not, hold itself, himself or herself out as an
                    officer, agent or employee of SCAHC or incur any
13                  contractual or financial obligation on behalf of SCAHC,
14                  without SCAHC’s prior written consent.

15   (Id. at 11, ¶ 4.1).

16          Plaintiffs do not sufficiently dispute that Dr. Gross was employed by T-EM. (Doc.

17   17 at 3 ¶ 13; Doc. 20 at 5). As a T-EM Provider, the Agreement required T-EM to be

18   solely responsible for paying Dr. Gross’ compensation and benefits. (Doc. 17-1 at 11, ¶

19   4.1). The Agreement required T-EM to ensure that each T-EM Provider complied with

20   performance standards. (Id. at 10, ¶ 3.6). Pursuant to the Agreement, T-EM maintained

21   professional liability insurance for the negligent acts and omissions of Dr. Gross as a T-

22   EM Provider. (Doc. 17-2). The Court finds that neither the SCAHC nor the Government

23   had sufficient control over Dr. Gross’ practice of medicine to render Dr. Gross a federal

24   employee. The Court thus concludes that Dr. Gross was an independent contractor.

25          The Court is not persuaded by Plaintiffs’ argument in their Response (Doc. 20)

26   that the following federal statutes and regulations “displace and supersede all variations

27   of the federal independent-contractor defense to FTCA coverage” for Dr. Gross’ alleged

28   malpractice: 25 U.S.C. § 1680c(e)(1), 25 U.S.C. § 5304(j), 25 U.S.C. § 5321(d), 42



                                               -4-
      Case 2:20-cv-00202-ESW Document 22 Filed 07/20/20 Page 5 of 7



 1
     U.S.C. § 233(a), 25 C.F.R. § 900.189, 25 C.F.R. § 900.193, 25 C.F.R. § 199. (Doc. 20 at
 2
     12).
 3
            B. 25 U.S.C. § 5321(d), 25 C.F.R. § 900.193, and 42 U.S.C. § 233(a)
 4
            Plaintiffs assert that Dr. Gross is considered a federal Public Health Service
 5
     employee “under the joint operation of 42 U.S.C. § 233(a) and 25 U.S.C. § 5321(d).”
 6
     (Doc. 20 at 7). As Plaintiffs explain (Doc. 20 at 3), 25 U.S.C. § 5321(d) provides that
 7
     certain tribal organizations, such as the SCAHC, are “deemed to be part of the Public
 8
     Health Service in the Department of Health and Human Services.” See Goss v. United
 9
     States, 353 F. Supp. 3d 878, 885 (D. Ariz. 2018) (“Tribal organizations and Indian
10
     contractors under an [Indian Self-Determination and Education Assistance Act of 1975]
11
     contract are deemed part of the [Public Health Service].”) (emphasis in original).
12
            25 U.S.C. § 5321(d) also provides that “an individual who provides health care
13
     services pursuant to a personal services contract” with tribal organizations like the
14
     SCAHC, are deemed employees of the Public Health Service while acting within the
15
     scope of their employment in carrying out the contract. 25 C.F.R. § 900.193 provides
16
     that FTCA “coverage extends to individual personal services contractors providing health
17
     services” in a tribal facility operating under a self-determination contract. 42 U.S.C. §
18
     233(a) “makes the FTCA remedy against the United States ‘exclusive of any other civil
19
     action or proceeding’ for any personal injury caused by a [Public Health Service] officer
20
     or employee performing a medical or related function ‘while acting within the scope of
21
     his office or employment.’” Hui v. Castaneda, 559 U.S. 799, 802 (2010).
22
            Here, to support their argument that Dr. Gross entered into a “personal services
23
     contract” with SCAHC, Plaintiffs rely on the Letter of Acknowledgment that Dr. Gross
24
     signed on January 27, 2016. (Doc. 17-1 at 35). However, the Letter of Acknowledgment
25
     expressly states that Dr. Gross acknowledges that: “I have no employment, independent
26
     contractor or other contractual relationship with SCAHC, that my right to practice at
27
     SCAH as a T-EM Provider is derived solely through my employment or contractual
28
     relationship with T-EM.” (Id.). The Court does not find that there was a “personal


                                                -5-
      Case 2:20-cv-00202-ESW Document 22 Filed 07/20/20 Page 6 of 7



 1
     services contract” between Dr. Gross and SCAHC. As Dr. Gross was not working under
 2
     a personal services contract with SCAHC, the Government correctly asserts that 25
 3
     U.S.C. § 5321(d), 25 C.F.R. § 900.193, and 42 U.S.C. § 233(a) do not apply. (Doc. 21 at
 4
     3-6).
 5
             C. 25 U.S.C. § 1680c(e)(1) and 25 C.F.R. § 900.199
 6
             In contending that the FTCA applies to Dr. Gross, Plaintiffs also rely on 25 U.S.C.
 7
     § 1680c(e)(1) and 25 C.F.R. § 900.199. 25 U.S.C. § 1680c(e)(1) provides that
 8                Hospital privileges in health facilities operated and
 9                maintained by the Service or operated under a contract or
                  compact pursuant to the Indian Self-Determination and
10                Education Assistance Act (25 U.S.C. 450 et seq.) may be
                  extended to non-Service health care practitioners who provide
11
                  services to individuals described in subsection (a), (b), (c), or
12                (d). Such non-Service health care practitioners may, as part
                  of the privileging process, be designated as employees of the
13
                  Federal Government for purposes of section 1346(b) and
14                chapter 171 of Title 28 (relating to Federal tort claims) only
                  with respect to acts or omissions which occur in the course of
15                providing services to eligible individuals as a part of the
16                conditions under which such hospital privileges are extended.
17   25 C.F.R. § 900.199 provides that “FTCA coverage extend[s] to health care practitioners

18   to whom staff privileges have been extended in contractor health care facilities operated

19   under a self-determination contract on the condition that such practitioner provide health

20   services to [Indian Health Service] beneficiaries covered by FTCA.”

21           The Court is persuaded by the Government’s argument that “Dr. Gross was

22   granted privileges because he was an employee of T-EM.” (Doc. 21 at 8). The Court

23   does not find the existence of a contract in which Dr. Gross agreed to perform services

24   for Indian Health Service beneficiaries in exchange for hospital privileges. As a T-EM

25   Provider, Dr. Gross obtained privileges at SCAHC pursuant to the Agreement between

26   SCAHC and T-EM. The Court concludes that 25 U.S.C. § 1680c(e)(1) and 25 C.F.R. §

27   900.199 do not confer FTCA subject matter jurisdiction in this case.

28


                                                -6-
      Case 2:20-cv-00202-ESW Document 22 Filed 07/20/20 Page 7 of 7



 1
            D. 25 U.S.C. § 5304(j), 25 U.S.C. § 5396(a), and 25 C.F.R. § 900.189
 2
            In their Response (Doc. 20 at 12), Plaintiffs also cite 25 U.S.C. § 5304(j), 25
 3
     U.S.C. § 5396(a), and 25 C.F.R. § 900.189. None of these provisions confer subject
 4
     matter jurisdiction.   25 U.S.C. § 5304(j) provides the statutory definition of “self-
 5
     determination contract.” 25 U.S.C. § 5396(a) provides that:
 6                All provisions of sections 5305(b), 5306, 5307, 5321(c) and
 7                (d), 5323, 5324(k) and (l), 5325(a) through (k), and 5332 of
                  this title and section 314 of Public Law 101-512 (coverage
 8                under chapter 171 of Title 28, commonly known as the
                  “Federal Tort Claims Act”), to the extent not in conflict with
 9
                  this subchapter, shall apply to compacts and funding
10                agreements authorized by this subchapter.
11   Finally, 25 C.F.R. § 900.189 provides that FTCA coverage does not extend to
12   subcontractors of self-determination contracts.
13                                     III. CONCLUSION
14          Based on the foregoing, the Court finds that this action is barred by
15   the independent-contractor exception to the FTCA. The Court concludes that Plaintiffs
16   have failed to meet their burden of establishing a waiver of the Government’s sovereign
17   immunity    and    have   not   established   subject   matter   jurisdiction   over   the
18   Government. See Cato v. United States, 70 F.3d 1103, 1107 (9th Cir. 1995) (explaining
19   that it is a plaintiff’s burden of showing a waiver of sovereign immunity). Accordingly,
20          IT IS ORDERED granting the Government’s “Motion to Dismiss for Lack of
21   Subject Matter Jurisdiction” (Doc. 17).
22          IT IS FURTHER ORDERED dismissing this action without prejudice.
23          Dated this 20th day of July, 2020.
24
25
26                                                     Honorable Eileen S. Willett
                                                       United States Magistrate Judge
27
28


                                                 -7-
